Upon Motion made to this Court, by the Counsel for the Defendant, for Confirming the Award in this Cause, in the presence of the Complainant’s Counsel, and with his Consent, It is Ordered, That the said Award of the Arbitrators in this Cause made, and all Matters therein contained, do stand Confirmed and Established, and be declared part of the Decree of this Court, to be *459performed by all Parties according to the true Intent and Meaning thereof.
Alexr Stewart
At a Court of Chancery held at the Council Chamber the 28th day of April 1752.
Present, His Excellency, The Governor; The Honorable William Middleton, John Cleland, Alexander Vander Dussen, Edward Fenwick, Hector Berenger De Beaufain, William Bull, Junior, Esquires, Members of his Majesty’s Council for executing the Office of Chancellor.
Upon further Consideration had of the Humble Petition of Constantia Page Widow and Executrix and of John Hasel Executor of the last Will and Testament of Peter Pagett, and of Robert Quash Guardian of the Person and Estate of Francis Dallas only Surviving Child of Judith Dallas Sister and Devisee of Peter Pagett deceased, Which said Petition was by an Order of this Court the 12 th March last postponed for further Inquiry to be made therein, And by which it was prayed, that the Executors Accounts of their Executorship of the said Estate might be viewed and Settled, And that the Residuum of the Real and Personal of Peter Pagett in the hands of the above named Executors with the Profits and Increase thereof might be equally Divided by fit persons to be by this Court appointed between Elizabeth Pagett only Child of their Testator John Pagett and Francis Dallas only Surviving Son and Representative of the said Judith Dallas, And that the part and Share thereof which shall be allotted to the said Francis Dallas may be put into the hands of the said Robert Quash his Guardian, to be improved for the use and benefit of the said Francis Dallas, It is thereupon Ordered by this Court, That Col. Francis LeJeau Daniel Huger Esq. Mr. John Harlston and Mr. Samuel Thomas Do view Examine and Settle the Accounts of the Said Estate, and of the Executorship of the  Said John Pagett, and of the Petitioners Constantia and John in and about the Same, and upon such Settlement to make an equal Division of all the Residuum of the Personal Estate of Peter Pagett as by his Will is Devised, and of all the Issues Increase and Profits thereof, between the said Francis Dallas and the Said Elizabeth Pagett. And it is also Ordered, That the Said Petitioners Constantia and John as Executors of the Said John Pagett on Such Settlement be Discharged of their Executorship as to the part of the Said Estate now belonging to the Said Francis Dallas, And that they deliver his part over to the Said Guardian for his use, And that for their so doing they may be indemnified by the Authority of this Court against all furture Claims and Demands of the Said Francis Dallas on Account of the Same, as in and by their said Petition is prayed. And is further Ordered That the Said Francise Lejeau, Daniel Huger, John Harlston and Samuel Thomas do make a Return of the Said Settlement and Division of the said Estate to this Court, on or before the Sitting of the Court in October next.
Alexr Stewart Deputy Register in Chancery